Citation Nr: 0404238	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-12 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Evaluation of bilateral hearing loss disability rated as 
noncompensable prior to June 10, 1999.

3.  Evaluation of bilateral hearing loss disability evaluated 
as 10 percent disabling from June 10, 1999 to February 18, 
2003.

4.  Evaluation of bilateral hearing loss from February 19, 
2003, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to August 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
an April 1998 rating decision, the RO granted service 
connection for bilateral hearing loss with a noncompensable 
evaluation from December 15, 1997, the date of claim.  In an 
August 1999 rating decision, the RO denied service connection 
for post-traumatic stress disorder.  In an April 2001 rating 
decision, the RO increased the evaluation for bilateral 
hearing loss from noncompensable to 10 percent disabling from 
June 10, 1999, the effective date of a regulatory change.  In 
a March 2003 rating decision, the RO increased the evaluation 
for bilateral hearing loss from 10 percent to 20 percent 
disabling from February 19, 2003.

The veteran testified at a hearing at the RO in May 1999.  A 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The most severe hearing loss findings from December 15, 
1997 to June 9, 1999, were average pure tone thresholds of 68 
decibels for the right ear and 65 decibels for the left ear, 
and speech recognition scores of 92 percent for the right ear 
and 88 percent for the left ear.

2.  The most severe hearing loss findings from June 10, 1999 
to February 18, 2003 were average pure tone thresholds of 68 
decibels for the right ear and 65 decibels for the left ear, 
and speech recognition scores of 92 percent for the right ear 
and 88 percent for the left ear.  The veteran's puretone 
threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).

3.  The most severe hearing loss findings from February 19, 
2003, were average pure tone thresholds of 74 decibels for 
the right ear and 69 decibels for the left ear, and speech 
recognition scores of 72 percent for the right ear and 76 
percent for the left ear.

4.  The veteran engaged in combat with the enemy.

5.  The veteran does not have a medical diagnosis of post-
traumatic stress disorder.

6.  A neuropsychiatric disability is not associated with a 
service connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation from December 
15, 1997 to June 9, 1999 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).

2.  The criteria for an evaluation greater than 10 percent 
disabling from June 10, 1999, to February 18, 2003 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2003).

3.  The criteria for an evaluation greater than 20 percent 
from February 19, 2003, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2003).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

5.  A psychiatric disability is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the January 1999 statement of the case, the veteran was 
provided with the text of 38 C.F.R. § 4.85, pertaining to the 
old criteria for evaluation of hearing impairment.  In the 
May 2000 statement of the case and the March 2003 
supplemental statement of the case, the veteran was provided 
with the text of 38 C.F.R. § 3.303, pertaining to the 
criteria required to establish basic service connection for a 
current disability, and with the text of 38 C.F.R. 
§ 3.304(f), pertaining to the criteria required to establish 
service connection for post-traumatic stress disorder.  In 
the April 2001 and March 2003 supplemental statements of the 
case, the veteran was provided with the new criteria for 
evaluation of hearing impairment under 38 C.F.R. § 4.85.

In a May 2003 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," the AOJ stated that entitlement to an 
increased evaluation for the veteran's service-connected 
disability required current medical evidence that the 
disability had increased in severity.  The AOJ stated that to 
establish entitlement to service connection, the evidence 
must show an injury or disease in service, a current physical 
or mental disability, and a relationship between the current 
disability and the injury or disease in service.  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a February 1998 letter, the AOJ indicated that if 
the veteran wished the AOJ to request medical records, he 
should provide the appropriate authorization.  In another 
letter from February 1998, the AOJ indicated that it had 
requested the veteran's service medical records from the 
service department.

In the May 2003 VCAA letter, the AOJ stated that it would 
obtain any VA medical records or other medical treatment 
records identified by the veteran.  Under a heading entitled 
"How Will VA Help You in Obtaining Evidence for Your 
Claim," the AOJ stated that if they were needed for his 
claim, it would request all records held by Federal agencies 
including service medical records and other military records, 
and medical records at VA hospitals.  The AOJ stated that it 
was making reasonable efforts to help the veteran obtain 
private records or evidence necessary to support his claim, 
and that it would notify the veteran if it was unable to 
obtain the records requested.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records identified by the 
veteran.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

In a June 1943 induction examination report, mental 
examination was normal.

In an August 1946 discharge examination report, the examiner 
indicated that there was no abnormal psyche, including 
depression, instability, or worries.

The veteran was awarded the Victory Medal, the American 
Campaign Medal, the Asiatic-Pacific Campaign Medal, one 
Bronze Star, one Silver Star, a Philippine Liberation 
Campaign Ribbon with two stars, and a Presidential Unit 
Citation.  The veteran served on the U.S.S. Enterprise and 
the U.S.S. Niagra.

An October 1946 letter from the Navy Department to the 
veteran noted that a Navy Unit Commendation was awarded for 
service on the U.S.S. Enterprise for outstanding heroism 
displayed by the crew in action against the enemy Japanese 
forces in the Pacific War area.

On the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
75
80
LEFT
55
60
70
75

The average for the right ear was 68; the average for the 
left ear was 65.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.

In a January 1999 statement, the veteran indicated that he 
had mental scar depressive imbalances due to the war, action 
in battle, fatigue, and trauma as he was the number one 
gunner on the aircraft carrier/battleship U.S.S. Enterprise 
and had to be next to the cannon guns firing in order to 
operate them.  He stated that he was under continual attack 
and the weapons were discharged constantly.

At a May 1999 hearing before a Decision Review Officer at the 
AOJ, the veteran stated that he wore hearing aids in both 
ears, and that his hearing in the left ear was worse than in 
his right ear.  He also stated that he sometimes had buzzing 
in his ears, but that he was not currently receiving 
treatment.  He stated that he could not hear well at all.  He 
stated that he could not hear well on the telephone and had 
to use a speaker that amplifies the noise.

In a May 1999 memorandum, the veteran's service 
representative indicated that the veteran wished to establish 
service connection for anxiety and depression secondary to 
hearing loss.  In a May 1999 statement, the veteran requested 
that VA look at "the cause of his deafness as the root cause 
which has not only created hearing impairment, but mental 
depression" since service.  He stated that not only does he 
have hearing loss due to wartime activity, but he also had 
anxiety, panic, and depression which he believed was tied to 
the hearing loss created from the wartime activity.

In a July 1999 VA examination report, the veteran reported 
that he was in combat during service but was not wounded, and 
that he saw people get killed right beside him.  He reported 
that other than being scared a lot of times, he did not have 
any problems with his nerves.  He reported being depressed 
occasionally, and would cry with some relief.  He had no 
thoughts of suicide or attempts.  The examiner noted that the 
veteran was casual and neat in his dress, walked easily, was 
pleasant, likeable, and had a sense of humor.  He was 
cooperative, goal oriented, and oriented as to time, place, 
and person.  He was able to organize his thoughts and to 
express himself.  He volunteered information and spoke softly 
and sincerely.  His affect was normal, his mood was normal, 
and there were no psychosis, delusions, hallucinations, or 
organicity.  He intellect was average, and his memory and 
judgment were good.  The examiner noted that there was no 
psychiatric disorder, and that the veteran certainly had the 
stressors in service, but did not follow the course of post-
traumatic stress disorder and did not seem to have any 
symptoms of post-traumatic stress disorder.

In a May 2000 statement, the veteran asserted that he 
divorced his second wife in 1993 due to severe depression and 
strife which he felt was related to his wartime activity.  He 
stated that he had been self-treating his severe anxiety and 
depression with herbs, vitamins, and minerals.  He submitted 
various documents describing the various herbal supplements 
he was taking for his mental condition.

In an April 2001 statement, the veteran asserted that he was 
convinced that his stress-related symptoms and 
depression/anxiety problems came from the wartime action.  He 
stated that he had been taking pills during and since that 
time for the stress-related symptoms.  He stated that 
prescription drugs caused too many side effects, which is why 
he did not seek treatment with VA earlier.

In a March 2002 statement, the veteran asserted that he had 
had flashbacks from the post-traumatic stress disorder for a 
number of years.

In a February 2003 VA mental examination report, the examiner 
noted that the veteran was a pleasant looking, cleanly 
dressed man who participated in the examination with good 
cooperation.  He showed neither anxieties nor depression.  
The examiner noted that strictly from the cognitive 
standpoint, he had nothing to report regarding abnormalities.  
When he asked the veteran about post-traumatic stress 
disorder manifestations, the veteran stated that he could not 
list anything serious.  The examiner noted that the veteran 
did have some nightmares.  He stated that this in itself did 
not necessarily mean that the veteran had post-traumatic 
stress disorder.  He stated that the veteran was enjoying his 
retirement, participating in church work, and getting along 
fine with his wife.  The diagnosis was normal mental status 
examination.  His GAF score was a 75.



On the authorized audiological evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
80
90
LEFT
60
60
75
80

The average for the right ear was 74; the average for the 
left ear was 69.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and of 76 
percent in the left ear.

In a May 2003 statement, the veteran asserted that he was in 
twenty-two battles on the U.S.S. Enterprise and on the front 
lines of battle for two years, which had caused his mental 
instability.  He stated that the mental instability was 
caused by having to concentrate on attack and survival while 
his buddies were killed next to him, many of whom were buried 
at sea.  He stated that suicide planes hit the ship several 
times during his service.

III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003). 

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was amended, effective June 
10, 1999.  See 64 Fed. Reg. 25202 (1999).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
bilateral hearing loss changed while his claim was pending.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative process has 
been concluded, VA must decide which version is applicable 
unless Congress provided otherwise.  However, the effective 
date of a liberalizing law or VA issue may be no earlier than 
the date of the law or VA issue.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  Table VIa was used only when the Chief of 
the Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85(c) (effective before June 10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Table VIa 
is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  See 38 C.F.R. § 4.85(c) (2003).

Also under the new regulation, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2003).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  See 38 C.F.R. § 
4.86(b) (2003).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).  The three elements required to show service 
connection for post-traumatic stress disorder are: (1) 
medical evidence diagnosing post-traumatic stress disorder, 
(2) medical evidence establishing a link between current 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

a.  Bilateral hearing loss prior to June 9, 1999

At the time of the April 1998 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 68 decibels with 92 percent speech 
discrimination, which translates to level II hearing under 
the old regulations.  See 38 C.F.R. § 4.85, Table VI (1998).  
The average puretone hearing loss in the left ear was 65 
decibels, with 88 percent speech discrimination, which 
translates to level III hearing under the old regulations.  
Applying Table VII, this equates to a noncompensable 
evaluation under the old regulations.  See 38 C.F.R. § 4.85, 
Table VI (1998).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable evaluation for bilateral hearing loss from 
December 15, 1997 to June 9, 1999.  Gilbert, 1 Vet. App. at 
55.

b.  Bilateral hearing loss from June 10, 1999 to February 18, 
2003

At the time of the April 1998 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 68 decibels with 92 percent speech 
discrimination, which translates to level II hearing under 
the new regulations.  See 38 C.F.R. § 4.85, Table VI (2003).  
Table VIA applies to the left ear under the new regulations, 
as the veteran's puretone threshold was 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz).  See 38 C.F.R. §§ 4.85(c), 4.86 (2003).  
Thus under the new regulations, this translates to level V 
hearing, which equates to a 10 percent disability evaluation 
under the new regulations.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
increased evaluation for bilateral hearing loss from June 10, 
1999 to February 18, 2003.

c.  Bilateral hearing loss from February 19, 2003

At the time of the February 2003 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 74 decibels with 72 percent speech 
discrimination.  The average puretone hearing loss in the 
left ear was 69 decibels, with 76 percent speech 
discrimination.  Under the new regulations, Table VIA is for 
application for both ears as the puretone threshold was 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz).  Under Table VIA, an 
average puretone threshold of 74 decibels translates to level 
VI hearing for the right ear, and an average puretone 
threshold of 69 decibels translates to level V hearing for 
the left ear.  Applying Table VII, this equates to a 20 
percent disability evaluation under the new regulations.  
38 C.F.R. § 4.85, Table VI (2003).  

The Board would point out that the veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  The Board does accept that he had 
difficulty hearing and service connection has been granted.  
However, the more probative evidence consists of the 
audiometric examinations.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's bilateral hearing loss 
disability from February 19, 2003, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the April 1998, April 2001, and March 
2003 rating decisions, the January 1999 statement of the 
case, and the April 2001 and August 2003 supplemental 
statements of the case found that the evidence did not show 
that this case presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

b.  Post-traumatic stress disorder

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder.

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2003).  The Board finds 
that the veteran did engage in combat with the enemy; he was 
awarded a Navy Unit Commendation for service on the U.S.S. 
Enterprise for outstanding heroism displayed by the crew in 
action against the enemy Japanese forces in the Pacific War 
area.  Thus the occurrence of the veteran's claimed stressor, 
that he had to continue fighting the enemy while his friends 
were being killed around him, is established.  

The Board finds, however, that there is no medical evidence 
of a diagnosis of post-traumatic stress disorder.  The July 
1999 VA examination indicated that the veteran had no 
psychiatric disorder, although he certainly had the stressors 
in service.  The examiner specifically stated that the 
veteran did not follow the course of post-traumatic stress 
disorder and did not seem to have any symptoms of post-
traumatic stress disorder.  The February 2003 VA examination 
report indicated that the veteran showed neither anxieties 
nor depression.  The examiner noted that strictly from the 
cognitive standpoint, he had nothing to report regarding 
abnormalities.  When he asked the veteran about post-
traumatic stress disorder manifestations, the veteran stated 
that he could not list anything serious.  The examiner noted 
that the veteran did have some nightmares, which practically 
every veteran may have from Vietnam, but that this in itself 
did not necessarily mean that the veteran had post-traumatic 
stress disorder.  The examiner entered a diagnosis of normal 
mental status examination.

The Board notes that the veteran has asserted that he has 
post-traumatic stress disorder.  However, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  Whether the veteran 
has post-traumatic stress disorder is a matter of medical 
diagnosis.

The veteran has also implied that he may have a 
neuropsychiatric disorder due to his service connected 
hearing loss.  Regulations provide that service connection 
may be established for disability that is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2003).  The key to any grant of service 
connection is the existence of disability, in this case a 
psychiatric disability.  The Board has reviewed all the 
evidence of record, however, there is no competent evidence 
of a psychiatric disability, other than the veteran's 
unsupported statements.  The veteran's beliefs, no matter how 
sincere, are not competent and do not prove the existence of 
disability.  Regardless of the theory of entitlement, in the 
absence of proof of disability, there is no doubt to be 
resolved.  The preponderance of the evidence, consisting of 
the normal psychiatric findings, is against the claim.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss prior to June 10, 1999 is denied.

Entitlement to an increased evaluation for bilateral hearing 
loss from June 10, 1999 to February 18, 2003 is denied.

Entitlement to an increased evaluation for bilateral hearing 
loss from February 19, 2003 is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



